UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X   For Online Publication Only
TRUSTEES OF EMPIRE STATE CARPENTERS
ANNUITY, APPRENTICESHIP, LABOR-
MANAGEMENT COOPERATION, PENSION
AND WELFARE FUNDS,
                                                                          ORDER
                                                     Petitioners,         15-CV-2763 (JMA) (SIL)

                        -against-                                                       FILED 
                                                                                        CLERK 
                                                                                            
RUSH CONCRETE CORP.,                                                         11/14/2018 3:32 pm
                                                                                            
                                                                                U.S. DISTRICT COURT 
                                                      Respondent.          EASTERN DISTRICT OF NEW YORK 
----------------------------------------------------------------------X         LONG ISLAND OFFICE 
AZRACK, United States District Judge:

        In February 2015, Petitioners Trustees of Empire State Carpenters Annuity,

Apprenticeship, Labor-Management Cooperation, Pension and Welfare Funds obtained an

arbitration award against Respondent Rush Concrete in the amount of $52,121.51 for unpaid

contributions and related damages. When Rush failed to pay any portion of this award, Petitioners

filed the instant suit seeking to confirm and enforce the arbitration award pursuant to § 502(a)(3)

of the Employee Retirement Income Security Act of 1974 (“ERISA”), § 301 of the Labor

Management Relations Act of 1947 (“LMRA”), and § 9 of the Federal Arbitration Act (“FAA”).

(Petition, ECF No. 1.) The parties engaged in discovery and the Court subsequently granted

Petitioners’ motion for summary judgment, confirming the arbitration award in the amount of

$52,121.51. (ECF Nos. 27, 31.) Now pending before the Court is Petitioners’ unopposed Motion

for Fee Approval. (ECF Nos. 31-33.)

        Petitioners ask the Court to award $18,627.50 in attorneys’ fees and $568.97 in litigation

costs incurred in bringing this action to enforce the underlying arbitration award. (Id.) Respondent

has not opposed this motion.
       Petitioners are entitled to recover attorneys’ fees and costs incurred litigating this action

pursuant to the underlying arbitration award and under section 502(g)(2) of ERISA. See Petition

¶¶ 22, 26, Ex. E; 29 U.S.C. § 121(g)(2). In determining a reasonable attorneys’ fees award, both

the Supreme Court and Second Circuit “have held that the lodestar—the product of a reasonable

hourly rate and the reasonable number of hours required by the case—creates a presumptively

reasonable fee.” Millea v. Metro–North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (internal

quotation omitted). Such “[a] reasonable [hourly] rate is the rate that a reasonable, paying client

would be willing to pay.” Barrella v. Vill. of Freeport, 43 F. Supp. 3d 136, 189 (E.D.N.Y. 2014)

(internal quotation omitted). “[A] district court should generally use the prevailing hourly rates in

the district where it sits.” Joseph v. HDMJ Rest., Inc., 970 F. Supp. 2d 131, 155 (E.D.N.Y. 2013).

       The Motion for Fee Approval includes the contemporaneous billing records for Petitioners’

counsel, Virginia & Ambinder, LLP (“V&A”), reflecting the attorneys’ fees and litigation costs

incurred in litigating this action. (Marimon Decl., Ex. 1, ECF No. 33-1.) The records indicate that

V&A spent 86.2 hours litigating this matter, and billed partners and “Of Counsel” attorneys at a

rate of $300 per hour, associates at a rate of $225 per hour, and legal assistants at a rate of $100

per hour. (Marimon Decl. ¶¶ 13-21, Ex. 1.) V&A also spent $568.97 in litigation costs and

expenses. (Id. ¶ 22, Ex. 1.)

       The Court has reviewed the billing records and finds the attorneys’ fees and litigation costs

detailed therein to be reasonable. See Ferrara v. CMR Contracting LLC, 848 F. Supp. 2d 304, 313

(E.D.N.Y. 2012) (“In recent years, courts in this district have approved hourly fee rates in the range

of $200 to $450 for partners, $100 to $300 for associates and $70 to $100 for paralegal

assistants.”); see also Trs. of Empire State Carpenters Annuity v. Pisgah Builders, Inc., No. 15-CV-

2547, 2016 WL 8711353, at *5 (E.D.N.Y. June 23, 2016) (approving V&A’s hourly billing rates

of $300 for “Of Counsel” attorney, $225 for associate, and $100 for legal assistants, together with


                                                  2
$547.87 in litigation costs), report and recommendation adopted 2016 WL 8711345 (E.D.N.Y.

Sept. 30, 2016).

       Accordingly, the Court awards Petitioners $18,627.50 in attorneys’ fees together with

$568.97 in litigation costs incurred in bringing this action. The Clerk of Court is respectfully

directed to enter judgment against Respondent and close the case.

SO ORDERED.

Dated: November 14, 2018
Central Islip, New York

                                                         /s/ (JMA)
                                                   JOAN M. AZRACK
                                                   UNITED STATES DISTRICT JUDGE




                                               3
